 


 HR 4559 ENR: To provide for the conveyance of certain National Forest System land to the towns of Laona and Wabeno, Wisconsin, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4559 
 
AN ACT 
To provide for the conveyance of certain National Forest System land to the towns of Laona and Wabeno, Wisconsin, and for other purposes. 
 
 
1.Conveyance of Chequamegon-Nicolet National Forest land to towns of Laona and Wabeno, Wisconsin 
(a)Conveyance to town of laona 
(1)ConveyanceAt the request of the town of Laona, Wisconsin (referred to in this subsection as the town), the Secretary of Agriculture shall convey to the town all right, title, and interest of the United States in and to the parcel of National Forest System land in Forest County, Wisconsin, consisting of approximately 176 acres, as further described in paragraph (2), for the purpose of permitting the town to use the parcel as a site for an industrial park and for other purposes. 
(2)Legal descriptionThe parcel of land referred to in paragraph (1) consists of the N½SW¼, SW¼NW¼, S½SE¼NW¼, and that part of the W½NE¼ lying south of the Rat River, excluding Lot #1 of Forest County Certified Survey Map #157861 and a 100-foot wide former rail road right-of-way running through the W½NE¼, all in section 6, township 35 north, range 15 east, Laona Township, Forest County, Wisconsin. 
(3)ConsiderationAs consideration for the conveyance under this subsection, the town shall pay to the Secretary an amount equal to $300,000, which is the appraised fair market value of the parcel of National Forest System land to be conveyed. 
(b)Conveyance to town of wabeno 
(1)ConveyanceAt the request of the town of Wabeno, Wisconsin (referred to in this subsection as the town), the Secretary of Agriculture shall convey to the town all right, title, and interest of the United States in and to the parcel of National Forest System land in Forest County, Wisconsin, consisting of approximately 173 acres, as further described in paragraph (2), for the purpose of permitting the town to use the parcel as a site for an industrial park and for other purposes. 
(2)Legal descriptionThe parcel of land referred to in paragraph (1) consists of the S½NW¼, E½SW¼, and east 17.30 acres of the NW¼SW¼, excluding a 100-foot wide former rail road right-of-way running through the NE¼SW¼ and SE¼NW¼ and a 0.02 acre parcel in the SW¼NW¼, a 0.93 acre parcel in the SE¼SW¼, and a 2.36 acre parcel in the E½SW¼ reserved for highway purposes, as described in volume 7, 276–277, Forest County Records, and all in section 7, township 34 north, range 15 east, Wabeno Township, Forest County, Wisconsin. 
(3)ConsiderationAs consideration for the conveyance under this subsection, the town shall pay to the Secretary an amount equal to $320,000, which is the appraised fair market value of the parcel of National Forest System land to be conveyed. 
(c)SurveyIf necessary, the exact acreage and legal description of the lands to be conveyed under subsections (a) and (b) shall be determined by surveys satisfactory to the Secretary. The cost of a survey shall be borne by the recipient of the land. 
(d)Deposit and use of proceeds 
(1)DepositThe Secretary shall deposit the proceeds from the conveyance of land under this section in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). 
(2)UseFunds deposited pursuant to paragraph (1) shall be available to the Secretary, without further appropriation and until expended— 
(A)to acquire land and interests in land for inclusion in the Chequamegon-Nicolet National Forest in Wisconsin; and 
(B)to reimburse costs incurred by the Secretary in carrying out the conveyances under this section, including the payment of any real estate broker commissions. 
(3)AdministrationThe lands acquired under paragraph (2)(A) shall be included in the Chequamegon-Nicolet National Forest and administered in accordance with the laws applicable to that National Forest. 
(e)WithdrawalSubject to valid existing rights, the land to be conveyed under this section is withdrawn from location, entry, and patent under the public land laws, mining laws, and mineral leasing laws, including geothermal leasing laws.  
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under this section as the Secretary considers appropriate to protect the interests of the United States. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
